

117 S2678 IS: Protect Our Disabled Heroes Act of 2021
U.S. Senate
2021-08-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2678IN THE SENATE OF THE UNITED STATESAugust 9, 2021Mr. Rubio (for himself, Mr. Scott of Florida, Mr. Blunt, and Mr. Young) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to reinstate criminal penalties for persons charging veterans unauthorized fees, and for other purposes.1.Short titleThis Act may be cited as the Protect Our Disabled Heroes Act of 2021.2.Reinstatement of penalties for charging veterans unauthorized fees(a)In generalSection 5905 of title 38, United States Code, is amended to read as follows:5905.Penalty for certain acts(a)In generalExcept as provided in section 5904 or 1984 of this title, whoever commits any of the following acts shall be fined as provided in title 18, or imprisoned for not more than one year, or both:(1)In connection with a proceeding before the Department, knowingly solicits, contracts for, charges, or receives any fee or compensation for—(A)the provision of advice on how to file a claim for benefits under the laws administered by the Secretary; or(B)the preparation, presentation, or prosecution of such a claim.(2)In connection with a proceeding before the Department, attempts to solicit, contract for, charge, or receive any fee or compensation as described in paragraph (1).(3)Unlawfully withholds from any claimant or beneficiary any part of a benefit or claim under the laws administered by the Secretary that is allowed and due to the claimant or beneficiary, or attempts to do so.(4)Commits an offense punishable by this section, or aids, abets, counsels, commands, or procures the commission of such an act.(5)Causes an act to be done, which if directly performed would be punishable under this chapter.(b)Rule of constructionExcept as otherwise provided in this title, paragraphs (1) and (2) of subsection (a) shall not be construed to prohibit someone from providing the services described in subparagraphs (A) and (B) of paragraph (1) of such subsection on a complimentary or gratuitous basis..(b)Limitations on for-Profit business transactionsSection 5904 of title 38, United States Code is amended by adding the following new subsection:(e)Limitations on for-Profit business transactionsThe Secretary may prescribe, by rule, such limitations and restrictions as the Secretary considers reasonable on—(1)the types of for-profit business transactions which may be entered into with a claimant by an agent or attorney who is recognized under this section and is preparing, presenting, or prosecuting for that claimant a claim under a law administered by the Secretary; and(2)when an agent or attorney recognized under this section may agree to prepare, present, or prosecute a claim under a law administered by the Secretary for a claimant with whom that agent or attorney already has a business relationship other than for the preparation, presentation, or prosecution of a claim under a law administered by the Secretary..(c)Effective dateThe amendment made by subsection (a) shall apply with respect to acts committed after the date of the enactment of this Act.